At a stop intersection1 a taxicab on the favored highway collided with a station wagon coming from the left on the intersecting highway. At the entrance to the favored highway was a sign "Stop Intersection"; on the favored highway was a sign "Slow, Dangerous Corner." The taxi driver did not look to the left until too late to avoid the collision. The jury found both drivers negligent. The question is whether there is any legally sufficient evidence of negligence of the taxi driver. The majority opinion holds there is none. *Page 184 
Negligence is failure to exercise that care which a reasonably prudent man would exercise in the circumstances. Relevant circumstances may include statutes, other regulations, special dangers and warnings. For the reasons stated in this Court's opinion, the driver of the station wagon clearly was negligent. For the same reasons and on the authorities cited, the taxi driver would be free from negligence in the absence of the special warning sign, i.e., if the intersection were an unqualified stop intersection. On the other hand, if the intersection were not a stop intersection at all, the taxi driver's failure to look to the left would be evidence of negligence, even though he had the right of way over a vehicle coming from the left. Askin v. Long, 176 Md. 545, 547, 548, 550, 551, 6 A.2d 246. "The driver of the taxicab was of course under the duty to recognize that drivers from the left will often cross negligently, miscalculating the chances of collision."Clautice v. Murphy, 180 Md. 558, 563, 26 A.2d 406, 408.
The majority opinion disclaims "any lack of authority to erect warning or cautionary signs in the interest of safety," but holds that "such signs cannot have the effect of limiting the privilege of uninterrupted travel on a favored highway which the Statute confers."
This view, I think, begs the question and misconstrues the statute. The fact that the sign "Slow, Dangerous Corner," if heeded would have the necessary effect of "limiting uninterrupted travel on the favored highway" shows that the highway bearing this warning sign was not an unqualified stop intersection such as is described in the decisions of this Court. The statute does not "confer any privilege of uninterrupted travel." It does not require the local authorities to establish any "stop intersections" at all. It does not justify anybody, in the face of such warning, in passing a "dangerous corner" without looking. From the signs on both highways it is evident that the local authorities did not regard this corner as a safe place for "uninterrupted travel," but as requiring special care on both highways. *Page 185 
They did not intend to establish there an unqualified stop intersection. I do not think the statute gives a sinister magic to the words "stop intersection," regardless of how the word may be qualified by other warnings.
Safety is the paramount object of all traffic regulation. I see nothing in the statute which forbids dual warnings or authorizes disregard of such warnings.
I think the judgment should be affirmed.
Judge DELAPLAINE authorizes me to say that he concurs in this opinion.
1 The difference between a stop intersection and a through highway, in this case at least, is verbal only and not material. Art. 66 1/2, Secs. 2 (59), 135 (a)(6), 187 (a).